UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OFTHE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedJuly 31,2012 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 000-21084 Champion Industries, Inc. (Exact name of Registrant as specified in its charter) West Virginia 55-0717455 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2450-90 1st Avenue P.O. Box 2968 Huntington, WV 25728 (Address of principal executive offices) (Zip Code) (304) 528-2700 (Registrant’s telephone number, including area code) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesü No. Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesNo. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer,a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer”, "accelerated filer"and "smaller reporting company"in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filero Non-accelerated filer o Smaller reporting company þ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes Noü. Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Class Outstanding atJuly 31, 2012 Common stock, $1.00 par value per share 11,299,528 shares Champion Industries, Inc. INDEX Page No. Part I.Financial Information Item 1. Financial Statements Consolidated Balance Sheets (Unaudited) 3 Consolidated Statements ofOperations (Unaudited) 5 Consolidated Statements of Cash Flows (Unaudited) 6 Notes to Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition andResults of Operations 22 Item 3. Quantitative and Qualitative Disclosure About Market Risk 33 Item 4. Controls and Procedures 33 Part II.Other Information Item 1. Legal Proceedings 34 Item 1A. Risk Factors 34 Item 6. Exhibits 34 Signatures 35 2 PART I - FINANCIAL INFORMATION Item 1. Financial Statements Champion Industries, Inc. and Subsidiaries Consolidated Balance Sheets ASSETS July31, October 31, (Unaudited) Current assets: Accounts receivable, net of allowance of $1,329,000 and $643,000 $ $ Inventories Income tax refund - Other current assets Current portion assets held for sale/discontinued operations (see Note 12) Deferred income tax assets - Total current assets Property and equipment, at cost: Land Buildings and improvements Machinery and equipment Furniture and fixtures Vehicles Less accumulated depreciation ) ) Non-current assets held for sale/discontinued operations (see Note 12) - 2,585,636 Goodwill Deferred financing costs Other intangibles, net of accumulated amortization Trademark and masthead Deferred tax asset, net of current portion - Other assets Total assets $ $ See notes to consolidated financial statements. 3 Champion Industries, Inc. and Subsidiaries Consolidated Balance Sheets (continued) LIABILITIES AND SHAREHOLDERS’ EQUITY July31, October 31, (Unaudited) Current liabilities: Notes payable, line of credit (see Note 5) $ $ Negative book cash balances Accounts payable Deferred revenue Accrued payroll and commissions Taxes accrued and withheld Accrued expenses Current portion liabilities held for sale/discontinued operations (see Note 5 and Note 12) Notes payable (see Note 5) Total current liabilities Long-term debt, net of current portion: Notes payable - related party (see Note 5) - Notes payable (see Note 5) Other liabilities Total liabilities Shareholders’ (deficit) equity: Common stock, $1 par value, 20,000,000 shares authorized; 11,299,528 shares issued and outstanding Additional paid-in capital Retained deficit ) ) Total shareholders’ (deficit) equity ) Total liabilities and shareholders’ (deficit) equity $ $ See notes to consolidated financial statements. 4 Champion Industries, Inc. and Subsidiaries Consolidated Statements of Operations (Unaudited) Three Months Ended July 31, Nine Months Ended July 31, Revenues: Printing $ Office products and office furniture Newspaper Total revenues Cost of sales and newspaper operating costs: Printing Office products and office furniture Newspaper cost of sales and operating costs Total cost of sales and newspaper operating costs Gross profit D Selling, general, & administrative expenses Asset impairments/restructuring charges - (Loss) income from operations ) ) Other income (expenses): Interest expense - related party ) Interest expense ) Gain on early extinguishment of debt from related party - - Other ) (Loss) income from continuing operations before income taxes ) ) Income tax benefit (expense) Net (loss) income from continuing operations ) ) $ Net income from discontinued operations 477,932 287,255 Net (loss) income $ ) $ $ ) (Loss) Earnings per share Basic and diluted (loss) incomefrom continuing operations $ ) $ $ ) $ Basic and diluted incomefrom discontinued operations $ Total (loss) earnings per common share $ (0.05
